In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-19-00269-CV
                                __________________

                  PSALMS FUNERAL HOME LLC, Appellant

                                           V.

                AQILLA HOGAN-ROGERS, Appellee
__________________________________________________________________

                On Appeal from the 284th District Court
                     Montgomery County, Texas
                   Trial Cause No. 17-07-08613-CV
__________________________________________________________________

                           MEMORANDUM OPINION

      Appellant Psalms Funeral Home LLC (“Psalms”) argues that the evidence is

legally insufficient to support the trial court’s finding that Psalms breached a contract

with appellee Aqilla Hogan-Rogers (“Hogan-Rogers”), because she was not a party

to the contract, which was signed by her husband, who was not a named party in the

lawsuit. Psalms also argues that the trial court abused its discretion by awarding

damages for emotional distress and treble damages pursuant to the Texas Deceptive

Trade Practices Act (“DTPA”), because the evidence is legally insufficient to


                                           1
support a finding of intentional infliction of emotional distress and a finding that

Psalms knowingly or intentionally violated the DTPA. We affirm the trial court’s

judgment.

                                   Background

      In July 2017, Hogan-Rogers filed suit against Psalms, alleging causes of

action for breach of contract, common-law fraud, violation of the DTPA, intentional

infliction of emotional distress, and negligence. Hogan-Rogers alleged that she

contracted with Psalms to bury her newborn daughter, A.R., and that Psalms

breached the contract by embalming A.R. and burying A.R. in a “food cooler

wrapped closed with duct tape, instead of a child’s casket.” Hogan-Rogers alleged

that Psalms committed common-law fraud by leading her to believe that A.R. would

be buried in a traditional casket, and that Psalms violated the DTPA by failing to

disclose that it intended to bury A.R. in a cooler. According to Hogan-Rogers, she

was entitled to recover mental anguish damages because Psalms acted knowingly

when it represented that A.R. would be buried in a casket. Hogan-Rogers further

alleged that Psalms’s conduct in disregarding her explicit requests regarding A.R.’s

burial was “reckless, if not intentional[,]” and Psalms’s conduct was extreme and

outrageous, causing her severe emotional distress. Hogan-Rogers also alleged that

Psalms negligently embalmed A.R. despite her specific instruction not to do so.




                                         2
      Psalms filed a general denial, affirmative defenses, and a motion for special

exceptions claiming that Hogan-Rogers failed to specify those acts or omissions that

Psalms allegedly committed that would support an award of exemplary damages.

Psalms also filed a counterclaim, alleging that it had suffered damages and incurred

attorney’s fees as a direct and proximate result of the occurrence made the basis of

the lawsuit. Hogan-Rogers filed a general denial and affirmative defenses to

Psalms’s counterclaim.

      The trial court conducted a bench trial, during which Hogan-Rogers testified

that on January 14, 2016, she gave birth to A.R., who lived less than fifteen hours.

Hogan-Rogers testified that her husband, Brandon Rogers, was A.R.’s father, and

she explained that in 2015, they had lost a son, who was stillborn. According to

Hogan-Rogers, her mother-in-law, Carolyn Rogers, contacted Psalms the day A.R.

passed away, and Hogan-Rogers, Brandon, and Carolyn went to Psalms the

following day and spoke with William McLean, who told them that they could not

see A.R. because Alice Harper had embalmed A.R. the night of January 14. Hogan-

Rogers explained that when she spoke with Alice Harper on January 14, she

requested that A.R. not be embalmed, and the record contains a document indicating

that the family refused embalming. According to Hogan-Rogers, after she told

McLean that A.R. was not supposed to be embalmed, McLean added language to

the contract stating that the reason for embalming was for “viewing purposes[.]”

                                         3
      Hogan-Rogers testified that on January 15, she discussed the funeral service

with McLean, and Brandon filled out and signed a contract with McLean. Hogan-

Rogers testified that the contract indicates that a casket would be provided, and the

record contains the funeral purchase agreement which shows that the merchandise

included a casket. According to Hogan-Rogers, McLean did not provide them with

a catalog of caskets to choose from and he did not know what color the casket would

be, but she expected the casket to be a regular infant casket. Hogan-Rogers testified

that Harper never told her that she was going to build the casket. Hogan-Rogers

explained that Harper told her that the funeral would cost $500, and that is how much

was paid.

      Hogan-Rogers testified that the next contact with Psalms was on January 17,

the day of A.R.’s graveside burial. Hogan-Rogers testified that when she went to

A.R.’s burial site, she expected to see a casket, but she saw a Styrofoam box with

duct tape. Hogan-Rogers explained that she “just stood there, kind of . . . blacked

out[,]” and felt like she “was in a twilight zone[.]” The record includes a picture of

the box with duct tape that Hogan-Rogers took at the funeral, and she testified that

she took the picture because she “couldn’t believe it.” Hogan-Rogers described the

“contraption[]” as covered with pink material that was “duct tape wrapped around a

Styrofoam Igloo cooler.” Hogan-Rogers testified that it was horrible and disgusting,




                                          4
and she did not think that Psalms acted in a professional manner. According to

Hogan-Rogers, Psalms acted recklessly and its conduct was outrageous.

      Hogan-Rogers testified that for several months she has had trouble sleeping,

nightmares of A.R. being dug up by animals, and deep depression, and she attempted

suicide twice. Hogan-Rogers testified that the grave was very shallow, and she had

seen animals buried in better conditions. Hogan-Rogers explained that she was

traumatized and it took about a year of being on medication for her to stabilize and

be able to work and provide for her family. According to Hogan-Rogers, she was in

a weakened state for “a good while[]” and her condition affected her family

relationships.

      Brandon testified that he signed the contract with Psalms and understood that

the services he contracted for included a casket, and he expected the casket to be

similar to the one in which his son was buried. According to Brandon, he was

shocked when he saw that A.R. was not buried in a casket, but in something that was

covered in pink fabric and secured with duct tape. Brandon also testified that the

funeral service was not professional and the manner in which A.R. was buried was

extreme and outrageous. According to Brandon, if he had known Psalms intended to

bury A.R. in a Styrofoam box, he would have gone to another funeral home. Brandon

testified that after A.R.’s burial, Hogan-Rogers became very depressed and

distraught and began taking medication.

                                          5
      Carolyn testified that she was at the hospital when she first spoke with Harper

on the telephone about A.R.’s funeral, and Carolyn told Harper that they did not

want A.R. to be embalmed. Carolyn explained that the following day, they met

McLean at Psalms, and McLean did not tell her that Psalms intended to build the

casket. According to Carolyn, she would not have done business with Psalms had

she known that Harper intended to build the casket out of a Styrofoam box. Carolyn

testified that she paid Psalms $500 for the funeral, and Hogan-Rogers and Brandon

reimbursed her. Carolyn explained that after the funeral, Hogan-Rogers needed a lot

of help and support.

      Harper testified that Psalms has been in the funeral home business since 1989.

Harper agreed that A.R. was buried in a Styrofoam enclosure that she prepared, and

that, depending on the size of the baby, she “always do[es] my babies that way.”

Harper explained that she had duct tape on the casket in case the family wanted to

see A.R. According to Harper, it is not her practice to state in the contract her

intention to build the casket. Harper explained that she has made thirty or forty

caskets, and she makes her caskets the same way the manufacturers do. According

to Harper, she has never received a complaint about her caskets.

      Harper testified that neither she nor McLean ever disclosed that she was going

to build a casket or that A.R. was going to be buried in a Styrofoam enclosure. Harper

further testified that McLean did not tell the family that Psalms would get a casket

                                          6
from its other location. Harper also testified that she did not embalm A.R. Harper

explained that she dug the hole for the casket, because the family did not have the

money for a gravedigger. According to Harper, she did not make any money from

A.R.’s funeral, and she was just trying to give A.R. a decent burial. Harper testified

that she was shocked by the lawsuit, because she did not do anything wrong.

      McLean testified that he has been employed with Psalms for fifteen years, and

McLean explained that he went over the funeral contract with Brandon. According

to McLean, he did not tell Brandon, Hogan-Rogers, or Carolyn that the casket was

going to be made from a Styrofoam box; he just told them that a casket would be

provided. McLean testified that A.R. was not embalmed, and he never told Brandon

that A.R. had been embalmed. McLean explained that the contract lists the price of

embalming but does not indicate that A.R. was embalmed. McLean testified that

A.R.’s service was nice and that Hogan-Rogers thanked Psalms after the service.

      The trial court found that there was sufficient evidence to support Hogan-

Rogers’s claims for breach of contract, intentional infliction of emotional distress,

and violation of the DTPA in the form of nondisclosure. The trial court awarded

Hogan-Rogers $500 in actual damages for breach of contract, $45,000 in

compensatory damages for emotional distress and mental anguish, and $90,000 for

knowingly and intentionally violating the DTPA. The trial court also ordered that

Psalms would take nothing on its counterclaims.

                                          7
      The trial court issued findings of fact and conclusions of law. The trial court

found, among other things, that a contract existed between Hogan-Rogers and

Psalms, which Hogan-Rogers performed by paying for the contract and which

Psalms breached by not providing a casket as promised; Psalms acted intentionally,

or at least recklessly, in its manner of A.R.’s burial, and Psalms’s conduct was

extreme, outrageous, and the cause of Hogan-Rogers’s severe emotional distress;

and that Hogan-Rogers was a consumer and Psalms failed to disclose information

concerning the goods (casket) and services (manner of burial) which it knew when

it contracted with Hogan-Rogers, intending to induce Hogan-Rogers into a

transaction into which she would not have entered had the concealed information

been disclosed.

                                       Analysis

      In issue one, Psalms argues that the evidence is legally insufficient to support

the trial court’s finding that Psalms breached a contract with Hogan-Rogers because

she was not a party to the contract, which was signed by her husband, who was not

a named party in the lawsuit. Hogan-Rogers argues that because Psalms failed to

raise this challenge before trial, it has waived this issue for appellate review.

      “[A] challenge to a party’s privity of contract is a challenge to capacity, not

standing, and requires compliance with [R]ule 93 of the Texas Rules of Civil

Procedure.” John C. Flood of DC, Inc. v. SuperMedia, L.L.C., 408 S.W.3d 645, 651

                                           8
(Tex. App.—Dallas 2013, pet. denied); see also Tex. R. Civ. P. 93(1) (providing that

a pleading challenging a plaintiff’s legal capacity to sue shall be verified by

affidavit). Based on our review of the record, Psalms did not challenge Hogan-

Rogers’s capacity in its pleadings. Psalms first mentioned this argument in its

proposed amended findings of fact and conclusions of law, which Psalms filed seven

days after trial. We conclude that because Psalms failed to challenge Hogan-

Rogers’s capacity to sue in a verified pleading prior to trial, Psalms has waived this

issue for our review. See Nine Greenway Ltd. v. Heard, Goggan, Blair & Williams,

875 S.W.2d 784, 787 (Tex. App.—Houston [1st Dist.] 1994, writ denied). We

overrule issue one.

      In issues two and three, Psalms argues that the trial court abused its discretion

by awarding damages for emotional distress and treble damages pursuant to the

DTPA, because the evidence is legally insufficient to support a finding of intentional

infliction of emotional distress and a finding that Psalms knowingly or intentionally

violated the DTPA. Findings of fact are reviewable for legal or factual sufficiency

under the same standards applied to a jury’s answers. BMC Software Belgium, N.V.

v. Marchand, 83 S.W.3d 789, 794 (Tex. 2002); Catalina v. Blasdel, 881 S.W.2d 295,

297 (Tex. 1994). When a party attacks the legal sufficiency of an adverse finding on

which the party did not have the burden of proof, the party must demonstrate on




                                          9
appeal that no evidence supports the finding. Graham Cent. Station, Inc. v. Peña,

442 S.W.3d 261, 263 (Tex. 2014).

      Evidence is legally sufficient if it “would enable reasonable and fair-minded

people to reach the verdict under review.” City of Keller v. Wilson, 168 S.W.3d 802,

827 (Tex. 2005). The factfinder is the sole judge of the credibility of the witnesses

and is responsible for resolving any conflicts in the evidence, weighing the evidence,

and drawing reasonable inferences from basic facts to ultimate facts. Id. at 819-21;

Sw. Bell Tel. Co. v. Garza, 164 S.W.3d 607, 625 (Tex. 2004). When evaluating legal

sufficiency, we review the evidence in the light most favorable to the verdict and

indulge every reasonable inference that would support it, and when there is

conflicting evidence, we presume the factfinder resolved the conflicting evidence in

favor of the prevailing party and disregard that evidence in our review. City of Keller,
168 S.W.3d at 810, 820-21. We credit favorable evidence if a reasonable factfinder

could, and disregard contrary evidence unless a reasonable factfinder could not. Id.

at 827. A trial court abuses its discretion if it acts arbitrarily, without reference to

any guiding rules or principles. Downer v. Aquamarine Operators, Inc., 701 S.W.2d
238, 241-42 (Tex. 1985). The mere fact that a trial court may decide an issue within

its discretionary authority in a manner different than what an appellate judge would

decide in a similar circumstance does not demonstrate that the trial court has abused

its discretion. Sw. Bell Tel. Co. v. Johnson, 389 S.W.2d 645, 648 (Tex. 1965).

                                          10
      Psalms contends that the evidence is legally insufficient to support a finding

that its conduct was extreme and outrageous and that it intentionally caused Hogan-

Rogers emotional distress. While Psalms also complains that Hogan-Rogers failed

to produce evidence that she had been treated for emotional distress, Psalms has

failed to cite to any caselaw requiring the admission of medical records or medical

bills to support damages for intentional infliction of emotional distress. See

Higginbotham v. Allwaste, Inc., 889 S.W.2d 411, 417 (Tex. App.—Houston [14th

Dist.] 1994, writ denied) (providing that proof of visiting a doctor is not the only or

exclusive method of proving severe emotional distress). The trial court found,

among other things, that Psalms acted intentionally in its manner of A.R.’s burial,

that conduct being extreme, outrageous, and the cause of Hogan-Rogers’s severe

emotional distress. The trial court awarded Hogan-Rogers $45,000 for emotional

distress and mental anguish.

      A cause of action for intentional infliction of emotional distress has four

elements: (1) the defendant acted intentionally or recklessly; (2) its conduct was

extreme and outrageous; (3) its actions caused the plaintiff emotional distress; and

(4) the emotional distress was severe. Hersh v. Tatum, 526 S.W.3d 462, 468 (Tex.

2017). For conduct to be extreme and outrageous, it must be “‘so outrageous in

character, and so extreme in degree, as to go beyond all possible bounds of decency,

and to be regarded as atrocious, and utterly intolerable in a civilized community.’”

                                          11
GTE Sw., Inc. v. Bruce, 998 S.W.2d 605, 611 (Tex. 1999) (quoting Natividad

Alexsis, Inc., 875 S.W.2d 695, 699 (Tex. 1994)). Emotional distress includes highly

unpleasant mental reactions such as embarrassment, horror, grief, and worry, and

severe emotional distress is distress that is so severe that no reasonable person could

be expected to endure it. Id. at 618. A finding of intentional infliction of emotional

distress can be upheld when a plaintiff has become so worried that she considers

taking her own life. Gaspard v. Beadle, 36 S.W.3d 229, 238 (Tex. App.—Houston

[1st Dist.] 2001, pet. denied).

      Intentional infliction of emotional distress requires that the actor either intend

to cause severe emotional distress or that severe emotional distress is the primary

risk created by the actor’s reckless conduct. Standard Fruit & Vegetable Co. v.

Johnson, 985 S.W.2d 62, 63 (Tex. 1998). “Intentional conduct requires a showing

that the actor desired the consequences of her act.” Behringer v. Behringer, 884
S.W.2d 839, 842 (Tex. App.—Fort Worth 1994, writ denied). An actor is reckless

when she knows or has reason to know of facts that create a high degree of risk of

harm to another and deliberately proceeds to act in conscious disregard of, or

indifference to, that risk. Clayton v. Wisener, 190 S.W.3d 685, 695 (Tex. App.—

Tyler 2005, pet. denied). Intent may be inferred from the circumstances and the

defendant’s conduct, and a factfinder is free to discredit the defendant’s protestations

that no harm was intended and to draw necessary inferences to establish intent. Id.

                                          12
      The trial court heard testimony that as a result of A.R. being buried in a

Styrofoam cooler with duct tape, Hogan-Rogers experienced emotional problems for

several months, including deep depression, trouble sleeping, nightmares of A.R.

being dug up by animals, and that Hogan-Rogers had attempted suicide twice. The

trial court heard that Hogan-Rogers was traumatized and that it took approximately

a year of being on medication for her to stabilize and be able to work. The trial record

included a photograph that Hogan-Rogers took at the funeral and she described the

“contraption” that A.R. was buried in as being covered with pink material that was

“duct tape wrapped around a Styrofoam Igloo cooler.” The trial court heard

testimony that the manner in which Psalms buried A.R. was extreme and outrageous,

and that Hogan-Rogers felt like she “was in a twilight zone” when she saw A.R.’s

burial site. The trial court also heard Harper testify that she had always intended to

bury A.R. in a Styrofoam enclosure that she would build, which she did not disclose

to Hogan-Rogers, and that the duct tape was necessary to “hold the bottom part to

keep it from falling off.”

      The trial court also heard testimony that the contract provided that the funeral

service included a casket, but it was not Psalms’s practice to state that Harper would

build the casket. The trial court considered testimony that Harper dug the grave,

which was described as very shallow, and the trial court found that the photograph

of the cooler in the grave was so unlike a usual burial site that Psalms’s attorney

                                          13
accused Hogan-Rogers of digging up the cooler to take the photograph. The trial

court’s findings indicated that it believed the testimony that McLean told the family

that A.R. had been embalmed, which the trial court found to be both highly alarming

and highly relevant as to the intentional conduct causing mental anguish and

emotional distress in this case.

      After crediting all the favorable evidence a reasonable factfinder could, and

disregarding all contrary evidence unless a reasonable factfinder could not, we

conclude that the evidence would enable a reasonable and fair-minded person to

conclude that Psalms acted intentionally or at least recklessly in its manner of A.R.’s

burial; its conduct was extreme and outrageous; and there is legally sufficient

evidence proving that its conduct caused Hogan-Rogers severe emotional distress.

See Hersh, 526 S.W.3d at 468; City of Keller, 168 S.W.3d at 827; Bruce, 998 S.W.2d

at 618; Johnson, 985 S.W.2d at 63; Gaspard, 36 S.W.3d at 238. Accordingly,

because the evidence is legally sufficient to support a finding of intentional infliction

of emotional distress, we conclude that the trial court did not abuse its discretion by

awarding Hogan-Rogers damages for emotional distress. See Downer, 701 S.W.2d

at 241-42. We overrule issue two.

      In issue three, Psalms argues that the trial court abused its discretion by

awarding treble damages pursuant to the DTPA because the evidence is legally

insufficient to support a finding that Psalms knowingly or intentionally violated the

                                           14
DTPA. Our review of Psalms’s brief shows that the briefing on this issue contains

no citations to any legal authority. See Tex. R. App. P. 38.1(i) Because Psalms’s

brief fails to provide appropriate citations to authorities in support of its argument,

we overrule Psalms’s third issue as inadequately briefed. See id. Having overruled

each of Psalms’s issues, we affirm the trial court’s judgment.

      AFFIRMED.

                                                     _________________________
                                                        STEVE McKEITHEN
                                                            Chief Justice


Submitted on August 5, 2020
Opinion Delivered December 30, 2020

Before McKeithen, C.J., Horton and Johnson, J.J.




                                          15